IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN M. FRANKLIN,                      §
                                       §   No. 206, 2016
      Defendant Below-                 §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware
STATE OF DELAWARE,                     §
                                       §   Cr. ID No. 0304010407C
      Plaintiff Below-                 §
      Appellee.                        §

                         Submitted: May 6, 2016
                         Decided:   May 23, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 23rd day of May 2016, after careful consideration of the

appellant’s opening brief, the State’s motion to affirm, and the record on

appeal, the Court concludes that the March 29, 2016 letter order of the

Superior Court summarily dismissing the appellant’s motion for

postconviction relief should be affirmed.      The motion was subject to

summary dismissal because it was the appellant’s fifth motion for

postconviction relief following his 2004 convictions, and the appellant failed

to plead with particularity the existence of new evidence that created a
strong inference of his actual innocence or a new rule of constitutional law

that was retroactively applicable.1

       NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




1
  Super. Ct. Crim. R. 61(d)(2), (i)(2) (effective June 4, 2014) (providing that a second or
subsequent motion for postconviction relief shall be summarily dismissed unless the
movant was convicted after trial and pleads with particularity a claim that the movant is
actually innocent or a claim that a new rule of constitutional law is retroactively
applicable and renders the conviction invalid).


                                            2